676 F.2d 1138
110 L.R.R.M. (BNA) 2796, 94 Lab.Cas.  P 13,695
BORMAN'S, INC., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 81-1165.
United States Court of Appeals,Sixth Circuit.
Argued April 14, 1982.Decided May 3, 1982.

Stephen E. Glazek, Patricia B. Fancy, Barris, Sott, Denn & Driker, Detroit, Mich., for petitioner.
Elliott Moore, Deputy Associate Gen. Counsel, Elaine Patrick, N.L.R.B., Washington, D. C., for respondent.
Before ENGEL and CONTIE, Circuit Judges, and CECIL, Senior Circuit Judge.

ORDER

1
This matter is before the court on cross-petitions for review and enforcement, respectively, of a decision and order of the National Labor Relations Board reported at 254 NLRB No. 130.  The order under review required petitioner to post notices acknowledging that it would not restrain or coerce its employees by forbidding them to advertise a grievance by "wearing a shirt with the slogan 'I'm tired of bustin' my ass' ".  The order further requires respondent to promise it would not threaten employees with discipline if such activity was continued, and further directed them to expunge from the personnel records of two employees a memo which had been placed therein with respect to such conduct.  Upon a review of the record as a whole, the court is of the opinion that the employer conduct complained of was isolated and that no substantial evidence supports the Board's finding that the wearing of the T-shirt constituted the exercise of any right protected under the National Labor Relations Act.  The employer was therefore not in violation of the Act in restricting the display of the above-described slogan by employees on its premises during working hours.


2
Accordingly,


3
IT IS ORDERED that enforcement of the described order is DENIED.